DETAILED ACTION

Applicant submitted remarks in response to the latest Office action on 14 June 2022.  Therein, Applicant asserted substantive arguments.  No claims were amended, cancelled or newly added.  The submitted arguments have been entered and are considered below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to the rejection under 35 U.S.C. 103 have been fully considered but they are not persuasive.  Applicant asserts that the rejection is deficient because the secondary reference does not provide an explicit citation within the reference for the allegation.  
The claim limitation at issue is “controlling the vehicle based on the orientation that is determined”.   Examiner provided specific primary reference citations for the teaching of the orientation determination as claimed.  As a result, the secondary reference does not need to teach the element of “orientation”.  Rather, the remaining elements that needed to be taught by a secondary reference merely involves a vehicle that is controlled using data obtained by the vehicle.  This is clearly outlined as examiner went into detail as to what purpose the secondary reference was being used to teach (“As Yamaguchi teaches the determination of the orientation, the modification by Stein would control the vehicle of Yamaguchi based on the sensor data obtained by Stein.” See pg. 3, emphasis added).  One type of vehicle that is controlled based on obtained sensor data is known as an “autonomous” vehicle.  It is noted that the secondary reference Stein is replete with mentions of such a vehicle.  In fact, there is an entire section in the disclosure titled “Autonomous Vehicle Overview”.  
Even if it is not reasonable to do a word/text search of the document, a quick skim of the Abstract recites “determine a characteristic of the road surface, at least the aligned portions of the at least two images; receive, from the trained system, the determined characteristic of the road surface; and provide, to a vehicle control system, based on at least the determined characteristic of the road surface, control information for changing at least one setting of the vehicle control system.”  
Thus, a simple search of Stein would reveal multiple relevant teachings that fulfilled the necessary burden of the examiner.   Given that the prior art cited is being maintained, not explicitly citing such an elementary and basic teaching does not rise to the level of an improper rejection.   
It is also noted that an explicit citation has been provided for Stein in the substantive rejection below.  
The rejection is maintained.  
Applicant also asserts that claim 17 was not addressed by the examiner.  Examiner does not agree.  Claim 17 was explicitly addressed on pg. 5.  In the previous rejection, it was implied that (and now explicitly recites) based on a vehicle being able to move in both forward and reverse directions, and given that data obtained from cameras is necessary for control when moving in those directions, a reverse facing camera would have been obvious to one of ordinary skill in the art.  
The rejection is maintained.  
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi, et al. (U.S. Patent Publication No. 2017/0186186) in view of Stein (U.S. Patent Publication No. 2018/0194286).  
For claim 1, Yamaguchi discloses a system comprising: one or more processors configured to: receive image information from a vision sensor disposed on a vehicle (see Fig. 2); determine timing information indicating a time at which the image information was obtained (see paras. 0039, 0041); and determine an orientation of the vehicle using the timing information (see para. 0049).  Yamaguchi does not disclose the last limitation. 
A teaching from Stein discloses control the vehicle based on the sensor data that is determined (see para. 0097; see also abstract).  As Yamaguchi teaches the determination of the orientation, the modification by Stein would control the vehicle of Yamaguchi based on the orientation data of Yamaguchi and other sensor data obtained by Stein.   It would have been obvious to one of ordinary skill in the art to modify Yamaguchi with the teaching of Stein based on the motivation to improve a navigational response based on, for example, an analysis of images captured by one or more of the cameras.  
For claim 2, Stein further discloses wherein the one or more processors are configured to control the vehicle by over-riding an attempted command by an operator (see para. 0097). 
Regarding claim 3, Stein further teaches wherein the image information includes a static image of surroundings of the vehicle (see para. 0071, a static image is implicit). 
With reference to claim 4, Stein further discloses wherein the one or more processors are configured to determine shadow information using the image information (see paras. 0193, 0156).  Yamaguchi discloses determining orientation using the image information.  As Stein teaches that the shadow information is used, the combination would incorporate the shadow information to determine the orientation.
Regarding claim 5, Stein further teaches wherein the one or more processors are configured to determine light intensity information using the image information (see paras. 0151-0152, reflections of light, shadow are equivalent to light intensity).  The combination would incorporate the light intensity information to determine the orientation. 
With regards to claim 6, Yamaguchi further discloses wherein the one or more processors are configured to determine environmental information, and to determine the orientation using the environmental information (see paras. 0090, 0050, 0054).  
Referring to claim 7, Stein further discloses wherein the one or more processors are configured to determine landmark information corresponding to a position of one or more landmarks in the image information (see paras. 0103-0104).  The combination would incorporate the landmark information to determine the orientation (see Yamaguchi, paras. 0049-0050).   
Regarding claim 8, Yamaguchi discloses wherein the one or more processors are configured to compare the image information from the vision sensor with stored information to determine the orientation of the vehicle (see paras. 0039, 0041, images that have time pass prior to being used in a determination implicit are “stored”) to determine the orientation of the vehicle (see para. 0049).
For claim 9, Yamaguchi further teaches wherein the one or more processors are configured to determine a sensor orientation of the vision sensor with respect to the orientation of the vehicle (see para. 0032), and to determine the orientation of the vehicle based on the sensor orientation and the image information (see para. 0032).  
Claims 10 and 18 are rejected based on the citations and reasoning provided above for claim 1.  Timing information is a type of image information. 
Claim 11 is rejected based on the citations and reasoning provided above for claim 2.
Claim 12 is rejected based on the citations and reasoning provided above for claim 1.
Claims 13 and 19 are rejected based on the citations and reasoning provided above for claim 4.
Claims 14 and 20 are rejected based on the citations and reasoning provided above for claim 5.
Claim 15 is rejected based on the citations and reasoning provided above for claim 7.
Claim 16 is rejected based on the citations and reasoning provided above for claim 9.
For claim 17, Yamaguchi discloses a forward-facing camera.  Additionally, based on a vehicle being able to move in both forward and reverse directions and given that data obtained from cameras is necessary for control when moving in those directions, a duplication of an additional camera facing in the opposite direction would have been obvious to one of ordinary skill in the art based on the motivation that the vehicle is capable of, and would need to be, navigated/controlled in the rearward direction in certain environments.  
Conclusion
Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited.  Therefore, any previously cited figures, columns and lines should not be considered to limit the references in any way.  The entire reference must be taken as a whole; accordingly, the Examiner contends that the art supports the rejection of the claims and the rejection is maintained.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663